DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (US 20130266198 A1, as provided in IDS), and in view of Townsend (US 6490476 B1, as provided in IDS), and further in view of Vija (US 20080073543 A1, as provided in IDS).
Re Claim 1, Pereira discloses a method implemented on a computing machine having at least one processor and at least one storage device (see Pereira: e.g., --a data processor 14 that analyzes the detected emissions information, and an image processor 16 (which in some configurations may be part of the data processor 14) that converts the processed data into image data or images of the area under examination via mathematical image reconstruction software.--, in [0004]), the method comprising:
obtaining a PET image generated based on PET image data of a first part of a subject, the PET image including PET voxel data (see Pereira: e.g.,  -- The degree of energy attenuation varies depending upon the body P area under examination.  The energy attenuation is sufficient to distort the analysis and resulting LOR data by the data processor 14 and the reconstruction of the body P images by the image processor 16….. the PET image reconstruction of the body P area under examination.--, in [0005]-[0006], and, -- the PET image data…. a PET imaging apparatus, comprising a scanner that is adapted to detect radioactive emissions from radioactive material injected into a target body region; a data processor that analyzes the detected emissions information; an image processor that converts the processed information into image data of the target body region via mathematical image reconstruction software--, in [0016]-[0017];);
Pereira however does not explicitly disclose the first part of the subject including a second part and a third part, {the second part and the third part not overlapping with each other};
Vija teaches obtaining PET image data of a first part of a subject, the first part of the subject including a second part and a third part, {the second part and the third part not overlapping with each other} (see Vija: Fig. 1, {PET positron emission tomography (PET), -- an emission scan traverses numerous projection angles to collect emission projection data. Reconstruction of emission projection data locates a body outline of the imaged object. --, in [0022], {“a body outline of the imaged object.” is the first part}; a computed tomography (CT) device operating in transmission mode to collect anatomical data, -- Data of the body outline, applied to a transmission image derived from the transmission scan, shows portions of the imaged object missing from the transmission image data, caused by conditions such as being outside of the field of view (FOV) of the transmission scan. For example, loss of portions of the imaged object is the result of truncation when part of the patient's body extends beyond the field of view (FOV) of the transmission scan. --, in [0022]-[0023], {so that the imaged object within the field of view (FOV) of the transmission scan {CT scan} is the second part, and  imaged object missing from the transmission image data, caused by conditions such as being outside of the field of view (FOV) of the transmission scan is the third part});
Pereira and Vija are combinable as they are in the same field of endeavor: CT image data is used in attenuation correction for the PET emission data. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pereira’s method using Vija’s teachings by including obtaining PET image data of a first part of a subject, the first part of the subject including a second part and a third part, {the second part and the third part not overlapping with each other} to Pereira’s attenuation correction in order to compensating for truncated CT images for use as attenuation maps in emission tomography (see Vija: e.g. in [0022], [0027]-[0030], [0043]-[0045], and [0048]-[0054]);
Pereira as modified by Vija further disclose obtaining a CT image of the second part generated based on CT image data of the second part, the CT image of the second part including multiple CT voxels (see Vija: e.g., -- Data of the body outline, applied to a transmission image derived from the transmission scan, shows portions of the imaged object missing from the transmission image data, caused by conditions such as being outside of the field of view (FOV) of the transmission scan. For example, loss of portions of the imaged object is the result of truncation when part of the patient's body extends beyond the field of view (FOV) of the transmission scan. --, in [0022]-[0023], {so that the imaged object within the field of view (FOV) of the transmission scan {CT scan} is the second part, and  imaged object missing from the transmission image data, caused by conditions such as being outside of the field of view (FOV) of the transmission scan is the third part}; also see Pereira: e.g., -- bone segmentation based on the CT scans--, and, -- attenuation correction maps generated from CT images of a reference area under examination--, -- a reference anatomical region--,  {herein “reference area” is the second part, which above “the body P area under examination” as the first part, including the second part, such as “a bone segmentation of the anatomical region.”}, in [0012]-[0013], and [0016]);
determining a relationship between the CT image of the second part and PET voxel data of the second part (see Pereira: e.g.,  in [0029]-[0037], and, -- The CT imaging was then manually thresholded at different levels of Hounsfield units to obtain a segmentation into 
air/background, soft tissue, and bone (henceforth referred to as a label image).  For three of the test subjects S4-S6, similarly registered PET data was also obtained--, in [0043]; and, -- The experiment examined the three (3) test subjects S3-S5 for which registered PET data was obtained (as noted above)….. Both CT and pseudo-CT images were then processed to produce PET attenuation correction maps, which are illustrated in FIG. 5 for test subject S5.  FIG. 6 specifically shows, for test subject 5, attenuation correction maps produced from CT imaging (top row), attenuation correction maps produced from pseudo-CT imaging derived from predictions (middle row), and a bias map (bottom row).  The bias map is an encoded visualization of the acquired image, such as, a grayscale or color mapping, or coding with a color scale that, for example, ranges from dark blue (-100%) to bright red (+100%) of the CT image value in a voxel… a characterization of the attenuation correction maps created from pseudo-CT imaging relative to the ones created from CT imaging (Step 108).  The two sets can be directly compared through the bias map, with the bias value at each voxel v being equal to [(pseudo CT(v)-CT(v))/CT(v)].times.100.  FIG. 7 shows histograms of these bias values (i.e., a distribution of bias values) for the three test subjects S3-S5 across voxels in a 3D mask covering the skull in CT images.  For each histogram, the x axis is the bias value being computed with the above formula and the y axis is the number of voxels having that bias value..--, in [0049]-[0050], and, -- the function that computes patch similarity to take multiple scales into account is modified.  Specifically, each patch is represented in a multiscale basis, robust to rotation if possible (e.g. using wavelets or SIFT/SURF features, but not limited to those), and the similarity of the coefficient vectors for the two patches being compared is computed….. an adaptive method for producing Hounsfield unit values.  Specifically, the method 100 may provide a method for producing Hounsfield unit values for tissue in pseudo-CT images by learning a patch-based regression model based on the average intensity or any other patch-derived features, instead of picking constant values for each tissue type.--, in [0054]-[0055] {herein the “similarity of the coefficient vectors” is mapped to “a relationship between the CT image data and PET voxel data”} also see Vija: e.g., -- Compensation for truncated CT images used as attenuation maps (.mu.-maps) in emission tomography occurs by an alternative process referred to herein as "Integrated Multi-modality Reconstruction." The basic technique of this process is the iterative reconstruction of NM and CT data sets based on the information contributed by each modality including information the modalities have in common. Reconstruction of registered images uses, in this case, the outline 160 of the imaged object to define the extended boundary for software compensation that adds derived transmission values from emission data to x-ray transmission data obtained as truncated CT fan data or truncated CT sinogram data, for example.--, in [0053]);
	Pereira as modified by Vija however does not explicitly teach a specific algorithm of determining a relationship between the CT image data and PET voxel data,
	Townsend teaches determining a relationship between the CT image data and PET voxel data (see Townsend: e.g., -- The CT images are used to generate the attenuation correction factors. Specifically, the attenuation image at 511 keV is estimated by first using a threshold to separate out the bone component of the CT image, and then using separate scaling factors for the bone and non-bone component. These factors are applied after scatter correction to the PET emission data to correct for attenuation, and the PET images are then reconstructed using a Fourier rebinning technique (FORE)--, in lines 19-34, col. 13, and, -- the CT image is divided into regions of pixels classified as either non-bone or bone by simple thresholding or more sophisticated segmentation methods. A threshold of 300 Hounsfield units (HU) gives acceptable results. Non-bone classified pixel values are then scaled with a single factor of 0.53, and bone classified pixel values are scaled with a lower scaling factor of 0.44. Finally, attenuation correction factors along oblique LOR's are obtained by forward projection through the segmented and scaled CT images.--, in line 65, col. 16 through line 22, col. 17, and lines 26-34, col. 17, and, -- to use the CT data to improve the correction of the PET data for attenuation and for contamination from scattered photons. By using the CT image in this manner, low-noise attenuation correction factors for PET are generated, and by integrating the anatomical information from the CT into scatter correction methods, an accurate scatter correction is obtained.--, in lines 28-37, col. 10, and, -- The average linear attenuation coefficient for the cross section of an arm, which is primarily composed of tissue and a small amount of bone, is used to fill in the boundaries as determined from a PET image reconstructed without attenuation correction, which is never truncated owing to the larger, 60 cm, FOV of the PET scanner. A good estimate of the outer skin surface is obtained from a FORE+OSEM reconstruction due to the statistical noise reduction outside the body surface (see FIGS. 7A,B). This estimate is made more robust, when necessary, by fitting a smooth 3D surface to the exterior of the skin layer as determined from the attenuated PET image. By comparing the outline of the body as determined from the CT and attenuated PET images, the missing volume is estimated. This volume is then added to the CT image and set to the average linear attenuation coefficient for the arm. … The CT sinogram data is used to directly estimate the CT attenuation for these views and scaled to the PET attenuation values. --,	in lines 3-64, co. 22);
Pereira (as modified by Vija) and Townsend are combinable as they are in the same field of endeavor: CT image data is used in attenuation correction for the PET emission data. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pereira (as modified by Vija)’s method using Townsend’s teachings by including teaches determining a relationship between the CT image data and PET voxel data to Pereira (as modified by Vija)’s attenuation correction in order to using separate scaling factors for the bone and non-bone component. These factors are applied after scatter correction to the PET emission data to correct for attenuation, and the PET images are then reconstructed (see Twonsend: e.g. in lines 19-34, col. 13);
Pereira as modified by Vija, and Townsend further disclose segmenting PET image of the third part into an osseous tissue region and a non-osseous tissue region (see Pereira: e.g.,  in [0029]-[0037], and, -- The CT imaging was then manually thresholded at different levels of Hounsfield units to obtain a segmentation into air/background, soft tissue, and bone (henceforth referred to as a label image).  For three of the test subjects S4-S6, similarly registered PET data was also obtained--, in [0043]; also see Townsend: e.g., -- The CT images are used to generate the attenuation correction factors. Specifically, the attenuation image at 511 keV is estimated by first using a threshold to separate out the bone component of the CT image, and then using separate scaling factors for the bone and non-bone component. These factors are applied after scatter correction to the PET emission data to correct for attenuation, and the PET images are then reconstructed using a Fourier rebinning technique (FORE)--, in lines 19-34, col. 13, and, -- the CT image is divided into regions of pixels classified as either non-bone or bone by simple thresholding or more sophisticated segmentation methods. A threshold of 300 Hounsfield units (HU) gives acceptable results. Non-bone classified pixel values are then scaled with a single factor of 0.53, and bone classified pixel values are scaled with a lower scaling factor of 0.44. Finally, attenuation correction factors along oblique LOR's are obtained by forward projection through the segmented and scaled CT images.--, in line 65, col. 16 through line 22, col. 17, and lines 26-34, col. 17, and, -- to use the CT data to improve the correction of the PET data for attenuation and for contamination from scattered photons. By using the CT image in this manner, low-noise attenuation correction factors for PET are generated, and by integrating the anatomical information from the CT into scatter correction methods, an accurate scatter correction is obtained.--, in lines 28-37, col. 10);
obtaining PET voxel data of the osseous tissue region of the third part and PET voxel data of the non-osseous tissue region of the third part (see Pereira: e.g.,  in [0029]-[0037], and, -- The CT imaging was then manually thresholded at different levels of Hounsfield units to obtain a segmentation into air/background, soft tissue, and bone (henceforth referred to as a label image).  For three of the test subjects S4-S6, similarly registered PET data was also obtained--, in [0043]; also see Townsend: e.g.,  -- The average linear attenuation coefficient for the cross section of an arm, which is primarily composed of tissue and a small amount of bone, is used to fill in the boundaries as determined from a PET image reconstructed without attenuation correction, which is never truncated owing to the larger, 60 cm, FOV of the PET scanner. A good estimate of the outer skin surface is obtained from a FORE+OSEM reconstruction due to the statistical noise reduction outside the body surface (see FIGS. 7A,B). This estimate is made more robust, when necessary, by fitting a smooth 3D surface to the exterior of the skin layer as determined from the attenuated PET image. By comparing the outline of the body as determined from the CT and attenuated PET images, the missing volume is estimated. This volume is then added to the CT image and set to the average linear attenuation coefficient for the arm. … The CT sinogram data is used to directly estimate the CT attenuation for these views and scaled to the PET attenuation values. --,	in lines 3-64, col. 22 {herein “the missing volume is estimated , This volume is then added to the CT image and set to the average linear attenuation coefficient for the arm.” is the third part}, in lines 19-34, col. 13--The average linear attenuation coefficient for the cross section of an arm…--, in lines 3-25, col. 22; and, -- obtaining a non -corrected PET image, said non -corrected PET image reconstructed without attenuation correction; determining a boundary of a truncated portion of the selected region of the patient using said non -corrected PET image; estimating a volume within said boundary of the truncated portion of the selected region using an average linear attenuation coefficient for the truncated portion of the selected region;--, in claim 1 {herein “osseous” is bone, or boney region, other tissue is “non-osseous”});
determining CT image data of the osseous tissue region based on the relationship and the PET voxel data of the osseous tissue region (see Pereira: e.g.,  in [0029]-[0037], and, -- The CT imaging was then manually thresholded at different levels of Hounsfield units to obtain a segmentation into air/background, soft tissue, and bone (henceforth referred to as a label image).  For three of the test subjects S4-S6, similarly registered PET data was also obtained--, in [0043]; and, -- The experiment examined the three (3) test subjects S3-S5 for which registered PET data was obtained (as noted above)….. Both CT and pseudo-CT images were then processed to produce PET attenuation correction maps, which are illustrated in FIG. 5 for test subject S5.  FIG. 6 specifically shows, for test subject 5, attenuation correction maps produced from CT imaging (top row), attenuation correction maps produced from pseudo-CT imaging derived from predictions (middle row), and a bias map (bottom row).  The bias map is an encoded visualization of the acquired image, such as, a grayscale or color mapping, or coding with a color scale that, for example, ranges from dark blue (-100%) to bright red (+100%) of the CT image value in a voxel… a characterization of the attenuation correction maps created from pseudo-CT imaging relative to the ones created from CT imaging (Step 108).  The two sets can be directly compared through the bias map, with the bias value at each voxel v being equal to [(pseudo CT(v)-CT(v))/CT(v)].times.100.  FIG. 7 shows histograms of these bias values (i.e., a distribution of bias values) for the three test subjects S3-S5 across voxels in a 3D mask covering the skull in CT images.  For each histogram, the x axis is the bias value being computed with the above formula and the y axis is the number of voxels having that bias value..--, in [0049]-[0050], and, -- the function that computes patch similarity to take multiple scales into account is modified.  Specifically, each patch is represented in a multiscale basis, robust to rotation if possible (e.g. using wavelets or SIFT/SURF features, but not limited to those), and the similarity of the coefficient vectors for the two patches being compared is computed….. an adaptive method for producing Hounsfield unit values.  Specifically, the method 100 may provide a method for producing Hounsfield unit values for tissue in pseudo-CT images by learning a patch-based regression model based on the average intensity or any other patch-derived features, instead of picking constant values for each tissue type.--, in [0054]-[0055] {herein the “similarity of the coefficient vectors” is mapped to “a relationship between the CT image data and PET voxel data”} also see Vija: e.g., -- Compensation for truncated CT images used as attenuation maps (.mu.-maps) in emission tomography occurs by an alternative process referred to herein as "Integrated Multi-modality Reconstruction." The basic technique of this process is the iterative reconstruction of NM and CT data sets based on the information contributed by each modality including information the modalities have in common. Reconstruction of registered images uses, in this case, the outline 160 of the imaged object to define the extended boundary for software compensation that adds derived transmission values from emission data to x-ray transmission data obtained as truncated CT fan data or truncated CT sinogram data, for example.--, in [0053]; further see Townsend: e.g.,  -- The average linear attenuation coefficient for the cross section of an arm, which is primarily composed of tissue and a small amount of bone, is used to fill in the boundaries as determined from a PET image reconstructed without attenuation correction, which is never truncated owing to the larger, 60 cm, FOV of the PET scanner. A good estimate of the outer skin surface is obtained from a FORE+OSEM reconstruction due to the statistical noise reduction outside the body surface (see FIGS. 7A,B). This estimate is made more robust, when necessary, by fitting a smooth 3D surface to the exterior of the skin layer as determined from the attenuated PET image. By comparing the outline of the body as determined from the CT and attenuated PET images, the missing volume is estimated. This volume is then added to the CT image and set to the average linear attenuation coefficient for the arm. … The CT sinogram data is used to directly estimate the CT attenuation for these views and scaled to the PET attenuation values. --,	in lines 3-64, col. 22 {herein “the missing volume is estimated , This volume is then added to the CT image and set to the average linear attenuation coefficient for the arm.” is the third part}, in lines 19-34, col. 13--The average linear attenuation coefficient for the cross section of an arm…--, in lines 3-25, col. 22);
determining CT image data of the non-osseous tissue region based on the relationship and the PET voxel data of the non-osseous tissue region (see Pereira: e.g.,  in [0029]-[0037], and, -- The CT imaging was then manually thresholded at different levels of Hounsfield units to obtain a segmentation into air/background, soft tissue, and bone (henceforth referred to as a label image).  For three of the test subjects S4-S6, similarly registered PET data was also obtained--, in [0043] {herein “soft tissue” is non-osseous tissue”}; also see Townsend: e.g., -- For these substances, the mass attenuation coefficient, determined by the linear attenuation coefficient divided by density, is almost the same at each photon energy, and thus the relative change in linear attenuation coefficient between two photon energies is essentially the same.--, in lines 1-8, col. 17),
determining a first set of attenuation coefficients based on the CT image data  of the osseous tissue region of the third part and a first linear conversion relation, the first linear conversion relation indicating a conversion relation between a plurality of attenuation coefficients and a plurality of CT values within in a first range that corresponds to an osseous tissue (see Townsend: e.g., -- The CT images are used to generate the attenuation correction factors. Specifically, the attenuation image at 511 keV is estimated by first using a threshold to separate out the bone component of the CT image, and then using separate scaling factors for the bone and non-bone component. These factors are applied after scatter correction to the PET emission data to correct for attenuation, and the PET images are then reconstructed using a Fourier rebinning technique (FORE)--, in lines 19-34, col. 13, and, -- the CT image is divided into regions of pixels classified as either non-bone or bone by simple thresholding or more sophisticated segmentation methods. A threshold of 300 Hounsfield units (HU) gives acceptable results. Non-bone classified pixel values are then scaled with a single factor of 0.53, and bone classified pixel values are scaled with a lower scaling factor of 0.44. Finally, attenuation correction factors along oblique LOR's are obtained by forward projection through the segmented and scaled CT images.--, in line 65, col. 16 through line 22, col. 17, -- For these substances, the mass attenuation coefficient, determined by the linear attenuation coefficient divided by density, is almost the same at each photon energy, and thus the relative change in linear attenuation coefficient between two photon energies is essentially the same.--, in lines 1-8, col. 17; and lines 26-34, col. 17, and, -- to use the CT data to improve the correction of the PET data for attenuation and for contamination from scattered photons. By using the CT image in this manner, low-noise attenuation correction factors for PET are generated, and by integrating the anatomical information from the CT into scatter correction methods, an accurate scatter correction is obtained.--, in lines 28-37, col. 10, and, -- The average linear attenuation coefficient for the cross section of an arm, which is primarily composed of tissue and a small amount of bone, is used to fill in the boundaries as determined from a PET image reconstructed without attenuation correction, which is never truncated owing to the larger, 60 cm, FOV of the PET scanner. A good estimate of the outer skin surface is obtained from a FORE+OSEM reconstruction due to the statistical noise reduction outside the body surface (see FIGS. 7A,B). This estimate is made more robust, when necessary, by fitting a smooth 3D surface to the exterior of the skin layer as determined from the attenuated PET image. By comparing the outline of the body as determined from the CT and attenuated PET images, the missing volume is estimated. This volume is then added to the CT image and set to the average linear attenuation coefficient for the arm. … The CT sinogram data is used to directly estimate the CT attenuation for these views and scaled to the PET attenuation values. --,	in lines 3-64, col. 22);
determining a second set of attenuation coefficients of the non-osseous tissue region of the third part based on the CT image data of the non-osseous tissue region of the third part and a second linear conversion relation, the second linear conversion relation indicating a conversion relation between a plurality of attenuation coefficients and a plurality of CT values within in a second range that corresponds to a non-osseous tissue (see Townsend: e.g., -- The CT images are used to generate the attenuation correction factors. Specifically, the attenuation image at 511 keV is estimated by first using a threshold to separate out the bone component of the CT image, and then using separate scaling factors for the bone and non-bone component. These factors are applied after scatter correction to the PET emission data to correct for attenuation, and the PET images are then reconstructed using a Fourier rebinning technique (FORE)--, in lines 19-34, col. 13, and, -- For these substances, the mass attenuation coefficient, determined by the linear attenuation coefficient divided by density, is almost the same at each photon energy, and thus the relative change in linear attenuation coefficient between two photon energies is essentially the same.--, in lines 1-8, col. 17; -- the CT image is divided into regions of pixels classified as either non-bone or bone by simple thresholding or more sophisticated segmentation methods. A threshold of 300 Hounsfield units (HU) gives acceptable results. Non-bone classified pixel values are then scaled with a single factor of 0.53, and bone classified pixel values are scaled with a lower scaling factor of 0.44. Finally, attenuation correction factors along oblique LOR's are obtained by forward projection through the segmented and scaled CT images.--, in line 65, col. 16 through line 22, col. 17, and lines 26-34, col. 17, and, -- to use the CT data to improve the correction of the PET data for attenuation and for contamination from scattered photons. By using the CT image in this manner, low-noise attenuation correction factors for PET are generated, and by integrating the anatomical information from the CT into scatter correction methods, an accurate scatter correction is obtained.--, in lines 28-37, col. 10, and, -- The average linear attenuation coefficient for the cross section of an arm, which is primarily composed of tissue and a small amount of bone, is used to fill in the boundaries as determined from a PET image reconstructed without attenuation correction, which is never truncated owing to the larger, 60 cm, FOV of the PET scanner. A good estimate of the outer skin surface is obtained from a FORE+OSEM reconstruction due to the statistical noise reduction outside the body surface (see FIGS. 7A,B). This estimate is made more robust, when necessary, by fitting a smooth 3D surface to the exterior of the skin layer as determined from the attenuated PET image. By comparing the outline of the body as determined from the CT and attenuated PET images, the missing volume is estimated. This volume is then added to the CT image and set to the average linear attenuation coefficient for the arm. … The CT sinogram data is used to directly estimate the CT attenuation for these views and scaled to the PET attenuation values. --,	in lines 3-64, col. 22);
determining a third set of attenuation coefficients based on the CT image data of the second part (see Townsend: e.g., --The average linear attenuation coefficient for the cross section of an arm…--, in lines 3-25, col. 22; and, -- moving said patient support to position the patient within said CT scanner patient gantry such that a selected region to be studied is within a field of view of said CT scanner; acquiring a CT image of the selected region of the patient; correcting said CT image for artifacts due to field of view truncation, said step of correcting said CT image includes the steps of: obtaining a non -corrected PET image, said non -corrected PET image reconstructed without attenuation correction; determining a boundary of a truncated portion of the selected region of the patient using said non -corrected PET image; estimating a volume within said boundary of the truncated portion of the selected region using an average linear attenuation coefficient for the truncated portion of the selected region; and adding said volume to said CT image; reconstructing said CT image to achieve a reconstructed CT image--, in claim 1); and
determining an attenuation map based on the first set of attenuation coefficients, the second set of attenuation coefficients, and the third set of attenuation coefficients (see Vija: e.g., -- for performing a transmission scan of the imaged object about a plurality of projection angles to collect transmission projection data having a field of view (FOV) inside the outline of the imaged object obtained by emission projection data…. After generating information locating the outline of the imaged object based on the emission projection data the process includes generation of missing transmission data within the outline of the image object from the emission data through use of a predefined model or interpolation process, converting the compensated transmission projection data to linear attenuation coefficient data for generating an attenuation map having an outer boundary. Extending the outer boundary to an extended boundary, having a size corresponding to that of the outline of the imaged object, occurs by adding transmission data values to compensate for truncation of the transmission projection data so as to provide an attenuation map that covers the entire FOV of the emission data. The process further includes using the emission projection data to provide a reconstructed image of the emission scan; and using the full attenuation map to correct the reconstructed image for attenuation. --, in [0027]-[0030], [0043]-[0045], and [0048]-[0054]; also see Pereira: e.g., in [0029]-[0037], and, -- The CT imaging was then manually thresholded at different levels of Hounsfield units to obtain a segmentation into air/background, soft tissue, and bone (henceforth referred to as a label image).  For three of the test subjects S4-S6, similarly registered PET data was also obtained--, in [0043]; and, -- The experiment examined the three (3) test subjects S3-S5 for which registered PET data was obtained (as noted above)….. Both CT and pseudo-CT images were then processed to produce PET attenuation correction maps, which are illustrated in FIG. 5 for test subject S5.  FIG. 6 specifically shows, for test subject 5, attenuation correction maps produced from CT imaging (top row), attenuation correction maps produced from pseudo-CT imaging derived from predictions (middle row), and a bias map (bottom row).  The bias map is an encoded visualization of the acquired image, such as, a grayscale or color mapping, or coding with a color scale that, for example, ranges from dark blue (-100%) to bright red (+100%) of the CT image value in a voxel… a characterization of the attenuation correction maps created from pseudo-CT imaging relative to the ones created from CT imaging (Step 108).  The two sets can be directly compared through the bias map, with the bias value at each voxel v being equal to [(pseudo CT(v)-CT(v))/CT(v)].times.100.  FIG. 7 shows histograms of these bias values (i.e., a distribution of bias values) for the three test subjects S3-S5 across voxels in a 3D mask covering the skull in CT images.  For each histogram, the x axis is the bias value being computed with the above formula and the y axis is the number of voxels having that bias value..--, in [0049]-[0050], and, -- the function that computes patch similarity to take multiple scales into account is modified.  Specifically, each patch is represented in a multiscale basis, robust to rotation if possible (e.g. using wavelets or SIFT/SURF features, but not limited to those), and the similarity of the coefficient vectors for the two patches being compared is computed….. an adaptive method for producing Hounsfield unit values.  Specifically, the method 100 may provide a method for producing Hounsfield unit values for tissue in pseudo-CT images by learning a patch-based regression model based on the average intensity or any other patch-derived features, instead of picking constant values for each tissue type.--, in [0054]-[0055] {herein the “similarity of the coefficient vectors” is mapped to “a relationship between the CT image data and PET voxel data”, so that if a bone region/part as the second region/part, then a soft tissue region/part is the third region/part}; also see Townsend: e.g.,  -- The average linear attenuation coefficient for the cross section of an arm, which is primarily composed of tissue and a small amount of bone, is used to fill in the boundaries as determined from a PET image reconstructed without attenuation correction, which is never truncated owing to the larger, 60 cm, FOV of the PET scanner. A good estimate of the outer skin surface is obtained from a FORE+OSEM reconstruction due to the statistical noise reduction outside the body surface (see FIGS. 7A,B). This estimate is made more robust, when necessary, by fitting a smooth 3D surface to the exterior of the skin layer as determined from the attenuated PET image. By comparing the outline of the body as determined from the CT and attenuated PET images, the missing volume is estimated. This volume is then added to the CT image and set to the average linear attenuation coefficient for the arm. … The CT sinogram data is used to directly estimate the CT attenuation for these views and scaled to the PET attenuation values. --,	in lines 3-64, co. 22 {herein “the missing volume is estimated , This volume is then added to the CT image and set to the average linear attenuation coefficient for the arm.” is the third part}, in lines 19-34, col. 13).
Re Claim 22, Pereira as modified by Vija, and Townsend further disclose wherein the first part is a whole body of the subject, and the second part is at least one part of thorax, abdomen, upper limb, or lower limb of the subject (see Townsend: e.g., Fig. 6A, and, --FDG in oncology is for whole-body scans. Using this technique to stage cancer, occult metastatic disease in almost any region of the body can potentially be detected by increased FDG accumulation--, and, --the transmission images of the same transverse section of FIG. 6A through a whole-body phantom acquired using the cesium sources {as the first part, by PET} in singles mode--; Fig. 4A, and, --FIGS. 4A and 4B for a transmission scan of the thorax of a normal volunteer.--, {thorax as the second part}, and, --FIGS. 8A and 8B illustrate the results of CT-based scatter correction for a thorax phantom study with hot and cold lesions simulated with spheres. CT-based attenuation correction was applied as described above. Compared to FIG. 8A, FIG. 8B shows that the CT-based scatter correction significantly reduces the scatter contribution in the cold lung region and improves the contrast in the cold spherical lesion positioned between the lungs--, and, -- that positional correspondence between the two image sets is easily established. A second technique of image `fusion` is also employed, where the two different image sets are combined into a single image. See FIG. 3. For display of the fused PET and CT images, an alternating pixel method is extended to a 3D display format. Since the PET images have an isotropic resolution of approximately 10 mm for whole-body oncology imaging, the images are interpolated into the CT image space without loss of information in the PET image, thus preserving the resolution of the CT image.--, in lines 4-31, col. 13; and, -- This estimate is made more robust, when necessary, by fitting a smooth 3D surface to the exterior of the skin layer as determined from the attenuated PET image. By comparing the outline of the body as determined from the CT and attenuated PET images, the missing volume is estimated. This volume is then added to the CT image and set to the average linear attenuation coefficient for the arm.--, in lines 3-64, col. 22).

Re Claim 23, Pereira as modified by Vija, and Townsend further disclose wherein the relationship between the CT image of the second part and the PET voxel data of the second part indicates correspondence between a first average value of values of one or more CT voxels and a second average value of values of one or more PET voxels in an osseous tissue region or a non-osseous tissue region of the second part (see Pereira: e.g., in [0029]-[0037], and, -- The CT imaging was then manually thresholded at different levels of Hounsfield units to obtain a segmentation into air/background, soft tissue, and bone (henceforth referred to as a label image).  For three of the test subjects S4-S6, similarly registered PET data was also obtained--, in [0043]; and, -- The experiment examined the three (3) test subjects S3-S5 for which registered PET data was obtained (as noted above)….. Both CT and pseudo-CT images were then processed to produce PET attenuation correction maps, which are illustrated in FIG. 5 for test subject S5.  FIG. 6 specifically shows, for test subject 5, attenuation correction maps produced from CT imaging (top row), attenuation correction maps produced from pseudo-CT imaging derived from predictions (middle row), and a bias map (bottom row).  The bias map is an encoded visualization of the acquired image, such as, a grayscale or color mapping, or coding with a color scale that, for example, ranges from dark blue (-100%) to bright red (+100%) of the CT image value in a voxel… a characterization of the attenuation correction maps created from pseudo-CT imaging relative to the ones created from CT imaging (Step 108).  The two sets can be directly compared through the bias map, with the bias value at each voxel v being equal to [(pseudo CT(v)-CT(v))/CT(v)].times.100.  FIG. 7 shows histograms of these bias values (i.e., a distribution of bias values) for the three test subjects S3-S5 across voxels in a 3D mask covering the skull in CT images.  For each histogram, the x axis is the bias value being computed with the above formula and the y axis is the number of voxels having that bias value..--, in [0049]-[0050], and, -- the function that computes patch similarity to take multiple scales into account is modified.  Specifically, each patch is represented in a multiscale basis, robust to rotation if possible (e.g. using wavelets or SIFT/SURF features, but not limited to those), and the similarity of the coefficient vectors for the two patches being compared is computed….. an adaptive method for producing Hounsfield unit values.  Specifically, the method 100 may provide a method for producing Hounsfield unit values for tissue in pseudo-CT images by learning a patch-based regression model based on the average intensity or any other patch-derived features, instead of picking constant values for each tissue type.--, in [0054]-[0055] {herein the “similarity of the coefficient vectors” is mapped to “a relationship between the CT image data and PET voxel data”, so that if a bone region/part as the second region/part, then a soft tissue region/part is the third region/part}; also see Townsend: e.g.,  -- The average linear attenuation coefficient for the cross section of an arm, which is primarily composed of tissue and a small amount of bone, is used to fill in the boundaries as determined from a PET image reconstructed without attenuation correction, which is never truncated owing to the larger, 60 cm, FOV of the PET scanner. A good estimate of the outer skin surface is obtained from a FORE+OSEM reconstruction due to the statistical noise reduction outside the body surface (see FIGS. 7A,B). This estimate is made more robust, when necessary, by fitting a smooth 3D surface to the exterior of the skin layer as determined from the attenuated PET image. By comparing the outline of the body as determined from the CT and attenuated PET images, the missing volume is estimated. This volume is then added to the CT image and set to the average linear attenuation coefficient for the arm. … The CT sinogram data is used to directly estimate the CT attenuation for these views and scaled to the PET attenuation values. --,	in lines 3-64, co. 22 {herein “the missing volume is estimated , This volume is then added to the CT image and set to the average linear attenuation coefficient for the arm.” is the third part}, in lines 19-34, col. 13).

Re Claim 24, Pereira as modified by Vija, and Townsend further disclose wherein the relationship between the CT image of the second part and the PET voxel data of the second part is expressed in a form of a mapping table or by one or more functions including at least one of a polynomial function, a trigonometric function, a proportional function, an inverse proportional function, an exponential function, or a logarithmic function (see Pereira: e.g.,  in [0029]-[0037], and, -- The CT imaging was then manually thresholded at different levels of Hounsfield units to obtain a segmentation into 
air/background, soft tissue, and bone (henceforth referred to as a label image).  For three of the test subjects S4-S6, similarly registered PET data was also obtained--, in [0043]; and, -- The experiment examined the three (3) test subjects S3-S5 for which registered PET data was obtained (as noted above)….. Both CT and pseudo-CT images were then processed to produce PET attenuation correction maps, which are illustrated in FIG. 5 for test subject S5.  FIG. 6 specifically shows, for test subject 5, attenuation correction maps produced from CT imaging (top row), attenuation correction maps produced from pseudo-CT imaging derived from predictions (middle row), and a bias map (bottom row).  The bias map is an encoded visualization of the acquired image, such as, a grayscale or color mapping, or coding with a color scale that, for example, ranges from dark blue (-100%) to bright red (+100%) of the CT image value in a voxel… a characterization of the attenuation correction maps created from pseudo-CT imaging relative to the ones created from CT imaging (Step 108).  The two sets can be directly compared through the bias map, with the bias value at each voxel v being equal to [(pseudo CT(v)-CT(v))/CT(v)].times.100.  FIG. 7 shows histograms of these bias values (i.e., a distribution of bias values) for the three test subjects S3-S5 across voxels in a 3D mask covering the skull in CT images.  For each histogram, the x axis is the bias value being computed with the above formula and the y axis is the number of voxels having that bias value..--, in [0049]-[0050], and, -- the function that computes patch similarity to take multiple scales into account is modified.  Specifically, each patch is represented in a multiscale basis, robust to rotation if possible (e.g. using wavelets or SIFT/SURF features, but not limited to those), and the similarity of the coefficient vectors for the two patches being compared is computed….. an adaptive method for producing Hounsfield unit values.  Specifically, the method 100 may provide a method for producing Hounsfield unit values for tissue in pseudo-CT images by learning a patch-based regression model based on the average intensity or any other patch-derived features, instead of picking constant values for each tissue type.--, in [0054]-[0055] {herein the “similarity of the coefficient vectors” is mapped to “a relationship between the CT image data and PET voxel data”} also see Vija: e.g., -- Compensation for truncated CT images used as attenuation maps (.mu.-maps) in emission tomography occurs by an alternative process referred to herein as "Integrated Multi-modality Reconstruction." The basic technique of this process is the iterative reconstruction of NM and CT data sets based on the information contributed by each modality including information the modalities have in common. Reconstruction of registered images uses, in this case, the outline 160 of the imaged object to define the extended boundary for software compensation that adds derived transmission values from emission data to x-ray transmission data obtained as truncated CT fan data or truncated CT sinogram data, for example.--, in [0053]; also see Townsend: e.g., --investigated a convolution-subtraction method to correct for scatter. The scatter kernel is modeled as a monoexponential function of the form k.sup.(-b.vertline.x.vertline.), where k is the scatter ratio (scatter/trues) and b is the slope of the tails of the scatter distribution. The parameters k and b are obtained from line source measurements in an appropriate phantom (e.g. a 20 cm diameter uniform cylinder), and x is then the distance from the line source…. which has been evaluated for scatter correction in 3D PET, is based on the use of multiple energy windows, a procedure that has its origins in single photon tomography. In this approach, data is simultaneously collected in more than one energy window, and the information from other windows is used to estimate the scatter within the photopeak window. State-of-the art PET scanners have the capability to acquire data in two energy windows, and two different implementations of a dual energy window scatter correction have been proposed.--, in lines 40-56, col. 7, and lines 14-63, col. 18).

Re Claim 25, Pereira as modified by Vija, and Townsend further disclose wherein the relationship between the CT image of the second part and the PET voxel data of the second part is stored in a storage unit (see Pereira: e.g.,  --for producing Hounsfield unit values for tissue in pseudo-CT images by learning a patch-based regression model based on the average intensity or any other patch-derived features, instead of picking constant values for each tissue type.  This requires one regression model per tissue type.  Thus, using adaptive generation of Hounsfield unit values in pseudo-CT images obtains Hounsfield unit values that can vary across a given type of tissue, rather than be set to a constant or fixed value for that type, across all subjects.  The novel method may comprise, for each labeled atlas subject, learning a patch-based predictor of Hounsfield unit values (e.g., a regression model such as, but not limited to, a linear regression) from the textbook subject MR images, using as targets the Hounsfield unit values from the corresponding CT imaging.  The result would be one model for bone, one model for soft-tissue, one model for air, etc. Then, for each location in a test subject MR image, all the textbook subject predictors for the predicted tissue type at that location are applied and the average prediction is used as the Hounsfield unit value.--, in [0055], and [0058]).

Re Claim 26, Pereira as modified by Vija, and Townsend further disclose the CT image data of the osseous tissue region is determined by interpolation or fitting (see Townsend: e.g., -- that positional correspondence between the two image sets is easily established. A second technique of image `fusion` is also employed, where the two different image sets are combined into a single image. See FIG. 3. For display of the fused PET and CT images, an alternating pixel method is extended to a 3D display format. Since the PET images have an isotropic resolution of approximately 10 mm for whole-body oncology imaging, the images are interpolated into the CT image space without loss of information in the PET image, thus preserving the resolution of the CT image.--, in lines 4-31, col. 13; and, -- This estimate is made more robust, when necessary, by fitting a smooth 3D surface to the exterior of the skin layer as determined from the attenuated PET image. By comparing the outline of the body as determined from the CT and attenuated PET images, the missing volume is estimated. This volume is then added to the CT image and set to the average linear attenuation coefficient for the arm.--, in lines 3-64, co. 22).

Re Claim 27, Pereira as modified by Vija, and Townsend further disclose the first range is no less than O Hu, and the second range is less than 0 Hu (see Townsend: e.g., -- The CT images are used to generate the attenuation correction factors. Specifically, the attenuation image at 511 keV is estimated by first using a threshold to separate out the bone component of the CT image, and then using separate scaling factors for the bone and non-bone component. These factors are applied after scatter correction to the PET emission data to correct for attenuation, and the PET images are then reconstructed using a Fourier rebinning technique (FORE)--, in lines 19-34, col. 13, and, -- the CT image is divided into regions of pixels classified as either non-bone or bone by simple thresholding or more sophisticated segmentation methods. A threshold of 300 Hounsfield units (HU) gives acceptable results. Non-bone classified pixel values are then scaled with a single factor of 0.53, and bone classified pixel values are scaled with a lower scaling factor of 0.44. Finally, attenuation correction factors along oblique LOR's are obtained by forward projection through the segmented and scaled CT images.--, in line 65, col. 16 through line 22, col. 17, and lines 26-34, col. 17, and, -- to use the CT data to improve the correction of the PET data for attenuation and for contamination from scattered photons. By using the CT image in this manner, low-noise attenuation correction factors for PET are generated, and by integrating the anatomical information from the CT into scatter correction methods, an accurate scatter correction is obtained.--, in lines 28-37, col. 10, and, -- The average linear attenuation coefficient for the cross section of an arm, which is primarily composed of tissue and a small amount of bone, is used to fill in the boundaries as determined from a PET image reconstructed without attenuation correction, which is never truncated owing to the larger, 60 cm, FOV of the PET scanner. A good estimate of the outer skin surface is obtained from a FORE+OSEM reconstruction due to the statistical noise reduction outside the body surface (see FIGS. 7A,B). This estimate is made more robust, when necessary, by fitting a smooth 3D surface to the exterior of the skin layer as determined from the attenuated PET image. By comparing the outline of the body as determined from the CT and attenuated PET images, the missing volume is estimated. This volume is then added to the CT image and set to the average linear attenuation coefficient for the arm. … The CT sinogram data is used to directly estimate the CT attenuation for these views and scaled to the PET attenuation values. --,	in lines 3-64, col. 22; also (see Pereira: e.g.,  in [0029]-[0037], and, -- The CT imaging was then manually thresholded at different levels of Hounsfield units to obtain a segmentation into 
air/background, soft tissue, and bone (henceforth referred to as a label image).  For three of the test subjects S4-S6, similarly registered PET data was also obtained--, in [0043]; and, -- The experiment examined the three (3) test subjects S3-S5 for which registered PET data was obtained (as noted above)….. Both CT and pseudo-CT images were then processed to produce PET attenuation correction maps, which are illustrated in FIG. 5 for test subject S5.  FIG. 6 specifically shows, for test subject 5, attenuation correction maps produced from CT imaging (top row), attenuation correction maps produced from pseudo-CT imaging derived from predictions (middle row), and a bias map (bottom row).  The bias map is an encoded visualization of the acquired image, such as, a grayscale or color mapping, or coding with a color scale that, for example, ranges from dark blue (-100%) to bright red (+100%) of the CT image value in a voxel… a characterization of the attenuation correction maps created from pseudo-CT imaging relative to the ones created from CT imaging (Step 108).  The two sets can be directly compared through the bias map, with the bias value at each voxel v being equal to [(pseudo CT(v)-CT(v))/CT(v)].times.100.  FIG. 7 shows histograms of these bias values (i.e., a distribution of bias values) for the three test subjects S3-S5 across voxels in a 3D mask covering the skull in CT images.  For each histogram, the x axis is the bias value being computed with the above formula and the y axis is the number of voxels having that bias value..--, in [0049]-[0050]).

Re Claim 28, Pereira as modified by Vija, and Townsend further disclose wherein the first linear conversion relation relates to radiation intensities of X-rays for obtaining the CT image data of the second part, and the second linear conversion relation is irrelevant to radiation intensities of the X-rays for obtaining the CT image data of the second part (see Townsend: e.g., --The average linear attenuation coefficient for the cross section of an arm…--, in lines 3-25, col. 22; and, -- moving said patient support to position the patient within said CT scanner patient gantry such that a selected region to be studied is within a field of view of said CT scanner; acquiring a CT image of the selected region of the patient; correcting said CT image for artifacts due to field of view truncation, said step of correcting said CT image includes the steps of: obtaining a non -corrected PET image, said non -corrected PET image reconstructed without attenuation correction; determining a boundary of a truncated portion of the selected region of the patient using said non -corrected PET image; estimating a volume within said boundary of the truncated portion of the selected region using an average linear attenuation coefficient for the truncated portion of the selected region; and adding said volume to said CT image; reconstructing said CT image to achieve a reconstructed CT image--, in claim 1; also see Pereira: e.g.,  --for producing Hounsfield unit values for tissue in pseudo-CT images by learning a patch-based regression model based on the average intensity or any other patch-derived features, instead of picking constant values for each tissue type.  This requires one regression model per tissue type.  Thus, using adaptive generation of Hounsfield unit values in pseudo-CT images obtains Hounsfield unit values that can vary across a given type of tissue, rather than be set to a constant or fixed value for that type, across all subjects.  The novel method may comprise, for each labeled atlas subject, learning a patch-based predictor of Hounsfield unit values (e.g., a regression model such as, but not limited to, a linear regression) from the textbook subject MR images, using as targets the Hounsfield unit values from the corresponding CT imaging.  The result would be one model for bone, one model for soft-tissue, one model for air, etc. Then, for each location in a test subject MR image, all the textbook subject predictors for the predicted tissue type at that location are applied and the average prediction is used as the Hounsfield unit value.--, in [0055], and [0058]).

Re Claim 29, Pereira as modified by Vija, and Townsend further disclose correcting the PET image data based on the attenuation map; and generating a corrected image based on the corrected PET image data (see Townsend: e.g., Fig. 5B, “the scaled attenuation map of the CT image of FIG. 5A calculated using the hybrid segmentation and scaling method and smoothed to match the resolution of the PET data”, and, -- The CT images are used to generate the attenuation correction factors. Specifically, the attenuation image at 511 keV is estimated by first using a threshold to separate out the bone component of the CT image, and then using separate scaling factors for the bone and non-bone component. These factors are applied after scatter correction to the PET emission data to correct for attenuation, and the PET images are then reconstructed using a Fourier rebinning technique (FORE)--, in lines 19-34, col. 13, also see: --The 100 kVp X-ray source is capable of producing a dual-energy X-ray beam, such that an energy -corrected attenuation map can be obtained for use with the radionuclide data--, in lines 20-22, col. 4; also see Pereira: e.g.,  in [0029]-[0037], and, -- The CT imaging was then manually thresholded at different levels of Hounsfield units to obtain a segmentation into air/background, soft tissue, and bone (henceforth referred to as a label image).  For three of the test subjects S4-S6, similarly registered PET data was also obtained--, in [0043]; and, -- The experiment examined the three (3) test subjects S3-S5 for which registered PET data was obtained (as noted above)….. Both CT and pseudo-CT images were then processed to produce PET attenuation correction maps, which are illustrated in FIG. 5 for test subject S5.  FIG. 6 specifically shows, for test subject 5, attenuation correction maps produced from CT imaging (top row), attenuation correction maps produced from pseudo-CT imaging derived from predictions (middle row), and a bias map (bottom row).  The bias map is an encoded visualization of the acquired image, such as, a grayscale or color mapping, or coding with a color scale that, for example, ranges from dark blue (-100%) to bright red (+100%) of the CT image value in a voxel… a characterization of the attenuation correction maps created from pseudo-CT imaging relative to the ones created from CT imaging (Step 108).  The two sets can be directly compared through the bias map, with the bias value at each voxel v being equal to [(pseudo CT(v)-CT(v))/CT(v)].times.100.  FIG. 7 shows histograms of these bias values (i.e., a distribution of bias values) for the three test subjects S3-S5 across voxels in a 3D mask covering the skull in CT images.  For each histogram, the x axis is the bias value being computed with the above formula and the y axis is the number of voxels having that bias value..--, in [0049]-[0050], and, -- the function that computes patch similarity to take multiple scales into account is modified.  Specifically, each patch is represented in a multiscale basis, robust to rotation if possible (e.g. using wavelets or SIFT/SURF features, but not limited to those), and the similarity of the coefficient vectors for the two patches being compared is computed….. an adaptive method for producing Hounsfield unit values.  Specifically, the method 100 may provide a method for producing Hounsfield unit values for tissue in pseudo-CT images by learning a patch-based regression model based on the average intensity or any other patch-derived features, instead of picking constant values for each tissue type.--, in [0054]-[0055] {herein the “similarity of the coefficient vectors” is mapped to “a relationship between the CT image data and PET voxel data”} also see Vija: e.g., -- Compensation for truncated CT images used as attenuation maps (.mu.-maps) in emission tomography occurs by an alternative process referred to herein as "Integrated Multi-modality Reconstruction." The basic technique of this process is the iterative reconstruction of NM and CT data sets based on the information contributed by each modality including information the modalities have in common. Reconstruction of registered images uses, in this case, the outline 160 of the imaged object to define the extended boundary for software compensation that adds derived transmission values from emission data to x-ray transmission data obtained as truncated CT fan data or truncated CT sinogram data, for example.--, in [0053]).

Re Claims 30-38, claims 30-38 is corresponding system claim to claims 21-29 respectively.  Claims30-38 thus are rejected for the similar reasons for claims 21-29. See above discussions with regard to claims 21-29 respectively. Further, Pereira as modified by Townsend and Vija further disclose a system comprising: at least one storage device including a set of instructions or programs; and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions or programs, the at least one processor is configured to cause the system to perform the steps (see Pereira: e.g., --a data processor 14 that analyzes the detected emissions information, and an image processor 16 (which in some configurations may be part of the data processor 14) that converts the processed data into image data or images of the area under examination via mathematical image reconstruction software.--, in [0004]).

Re Claims 39-40, claim 39-40 is corresponding medium claim to claims 21 and 29 respectively.  Claims 39-40 thus are rejected for the similar reasons for claims 21, and 29. See above discussions with regard to claims 21, and 29 respectively. Further, Pereira as modified by Townsend and Vija further disclose a non-transitory computer readable medium embodying a computer program product, the computer program product comprising instructions configured to cause a computing device to perform the method (see Pereira: e.g., --a data processor 14 that analyzes the detected emissions information, and an image processor 16 (which in some configurations may be part of the data processor 14) that converts the processed data into image data or images of the area under examination via mathematical image reconstruction software.--, in [0004]).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Blaffert (US 20140133728 A1) discloses “to produces an attenuation map… The attenuation map is used for reconstructing an attenuation-corrected PET image; “If attenuation values are assigned to the image regions of the elements image, the element image forms an attenuation map, which may, for example, be used for correcting a nuclear image like a PET image… the segmentation unit is adapted to apply a watershed segmentation to the object image. The watershed segmentation yields a segmentation of the image into image regions, which may correspond to different element classes like different tissue types of the object and which can be used for producing an attenuation map, even if the physical origin of the image is not related to the attenuation of, for example, a PET radiation. Thus, an attenuation map having an improved quality can be produced, even if the physical origin of the image, on which the attenuation map is based, is not related to the attenuation of, for example, PET radiation”; and, to reconstruct an attenuation-corrected (AC) PET image based on PET data acquired (see in [0002], [0015]-[0016], and [0083]). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667